In this case both plaintiff and defendant, appellant and appellee, applied for and were granted a rehearing.
The plaintiff complains that she was not allowed to recover the sum of $277.08 as an overpayment of interest on her notes.
The defendant complains of the judgment because we have condemned him to return to the plaintiff $31.36.
We have reconsidered the subject-matter of both complaints, and authorities adduced in support of same, and we now feel satisfied that our first opinion and decree herein is correct and does justice to both parties. Any further remarks would serve no useful purpose and would just be an elaboration of what is contained in our original opinion.
For these reasons our former opinion and decree herein is now reinstated, and made the final judgment of this court.